                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN RICHARDSON, MICHELLE                                    CIVIL ACTION
HUNT, JOHN WHITE AND
JACQUELINE BOWSER,
               Plaintiffs,

              v.                                              NO. 15-6325

VERDE ENERGY USA, INC.,
              Defendant.

                                            ORDER

       AND NOW, this 14th day of December, 2018, upon consideration of Defendant’s

Motions for Partial Summary Judgment (ECF Nos. 73 & 75) and briefing in support thereof, and

Plaintiffs’ briefing in opposition thereto, IT IS HEREBY ORDERED that:

       1.     Defendant’s motion is GRANTED as to Plaintiffs’ claims based on Defendant’s
       alleged used of an “automatic telephone dialing system.” Plaintiffs’ claims based on
       Defendant’s alleged used of an “automatic telephone dialing system” will therefore be
       DISMISSED WITH PREJUDICE.
       2.     Defendant’s motion is GRANTED as to Plaintiffs’ claims based on those calls
       placed on:
                 a.     October 26, 2015 to Plaintiff Hunt;
                 b.     May 13, 2016 to Plaintiff Villiger; and
                 c.     November 18, 2015 to Plaintiff Bowser;
       Plaintiffs’ claims based on the aforementioned calls will therefore be DISMISSED
       WITH PREJUDICE.
       3.     Defendant’s motion is DENIED as to Plaintiffs’ claims based on the alleged use
       of an artificial or prerecorded voice for the remainder of the calls placed to Plaintiffs.
       4.     Defendant’s motion is DENIED as to the remainder of Plaintiff Richardson’s
       claims.
       IT IS FURTHER ORDERED that, upon consideration of Defendant’s Motion to Strike

Class Allegations (ECF No. 74) and briefing in support thereof, and Plaintiffs’ briefing in

opposition thereto, Defendant’s motion is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to Preclude Filing of Certain

Reply Briefs (ECF No. 77) is DENIED AS MOOT.

                                                     BY THE COURT:


                                                     /S/WENDY BEETLESTONE, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                2
